** SCHOOL BOARD — ELECTIONS — MUNICIPALITY ** THE BOARD OF EDUCATION OF MIDWEST CITY (INDEPENDENT SCHOOL DISTRICT NO. 52 OF OKLAHOMA COUNTY), WHILE THAT MUNICIPALITY WAS AN INCORPORATED TOWN, CONSISTED OF THREE MEMBERS AND OPERATED UNDER THE STATUTES AS THE BOARD OF EDUCATION OF THE TOWN. DURING THAT TIME THE ANNUAL SCHOOL DISTRICT ELECTION WAS HELD ON THE LAST TUESDAY IN MARCH OF EACH YEAR BETWEEN THE HOURS OF 2 AND 4 P.M., AND AT EACH OF THESE ELECTIONS ONE MEMBER OF THE SCHOOL BOARD WAS ELECTED FOR A TERM OF THREE YEARS.  ON OCTOBER 9, 1948, DEL CITY, WHICH IS LOCATED WITHIN THE BOUNDARIES OF THE SCHOOL DISTRICT, INCORPORATED AS A TOWN, THIS RESULTED IN THERE BEING CONTAINED IN THE SCHOOL DISTRICT TWO INCORPORATED TOWNS.  IN NOVEMBER, 1948, THE TOWN OF MIDWEST CITY CHANGED IT FORM OF GOVERNMENT TO A CITY FORM OF GOVERNMENT AND ADOPTED A CHARTER AT AN ELECTION HELD NOVEMBER 19, 1948. THE CHARTER CONTAINED CERTAIN PROVISIONS GOVERNING THE TIME AND MANNER OF ELECTING MEMBERS OF THE BOARD OF EDUCATION, AND THEIR TERMS OF OFFICE, DIFFERING MATERIALLY FROM THE PROVISIONS OF 70 O.S. 865 [70-865] — 70 O.S. 870 [70-870]). BOTH THE CHARTER AND THE STATUTE, 70 O .S. 866 PRESCRIBED A FIVE BOARD OF EDUCATION, ELECTED FROM THE DISTRICT AT LARGE. THE CHARTER IN PART PROVIDES THAT THE PRESENT THREE MEMBERS OF THE BOARD OF EDUCATION SHALL BE MEMBERS OF THE BOARD OF EDUCATION OF THE CITY, AND PROVIDES THAT THE APPOINTMENT BY THEM OF TWO ADDITIONAL MEMBERS, SAID ADDITIONAL MEMBERS HAVING BEEN APPOINTED MR. ROSE ORALLY INFORMS US THAT THE POPULATION OF MIDWEST CITY, ACCORDING TO THE LAST OFFICIAL CENSUS, WAS LESS THAN 5,000.  QUESTIONS: (1) IN COMPLETING THE BOARD OF EDUCATION OF THIS SCHOOL DISTRICT, WHICH IS EITHER CASE WOULD BE APPOINTING TWO ADDITIONAL MEMBERS TO MAKE FIVE BOARD MEMBER BOARD, SHOULD THE ADDITIONAL MEMBERS BE APPOINTED UNDER THE STATUTE 70 O.S. 865 [70-865] — 70 O.S. 870 [70-870] OR UNDER THE MIDWEST CHARTER ? (2) WHAT ARE THE DATES OF THE ELECTION? (3) WHAT TYPE OF RESOLUTION SHOULD BE ADOPTED CALLING THE ELECTION? (4) WHO SHOULD BEAR THE EXPENSE OF THE ELECTION? (5) WHAT ARE THE PROPER PLACES TO VOTE? (6) THE THREE OLD MEMBERS WERE ELECTED FOR THREE YEAR TERMS WHILE MIDWEST CITY WAS AN INCORPORATED TOWN, SAID TERMS EXPIRING IN 1949, 1950, AND 1951, RESPECTIVELY. TWO MEMBERS ARE NECESSARY IN ADDITION TO THE THREE MEMBERS TO COMPLETE THE FIVE MAN BOARD. FOR WHAT LENGTH OF TERM, AND WHEN, WILL THE RESPECTIVE BOARD MEMBERS BE ELECTED. (7) HOW WILL THESE OFFICERS BE DESIGNATED ON THE BALLOT. SEE OPINION CITE: 70 O.S. 865 [70-865], OPINION NO. NOVEMBER 26, 1947 — EMANS 70 O.S. 866 [70-866], 70 O.S. 188 [70-188], 11 O.S. 48 [11-48], 70 O.S. 867 [70-867], ARTICLE XXIII, SECTION 10, OPINION NO. FEBRUARY 9, 1949 — ?, OPINION NO. MARCH 24, 1948 — BOARD OF EDUCATION (RICHARD M. HUFF)